     Case 1:20-cv-00250-NONE-JLT Document 11 Filed 04/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNATHAN L. HILL,                               Case No. 1:20-cv-00250-NONE-JLT (PC)
12                       Plaintiff,                    ORDER DISREGARDING PLAINTIFF’S
                                                       APPLICATION TO PROCEED IN FORMA
13           v.                                        PAUPERIS
14    J. DUNCAN; S. AVILA,                             (Doc. 10)
15                       Defendants.
16

17          On April 14, 2020, Plaintiff filed a motion to proceed in forma pauperis in this action.

18   (Doc. 10.) Defendants, however, removed this action from state court and paid the filing fee. (See

19   Doc. 1.) Therefore, Plaintiff is not required to pay a filing fee or submit an application to proceed

20   in forma pauperis. Accordingly, the Court DISREGARDS Plaintiff’s motion as unnecessary.

21
     IT IS SO ORDERED.
22

23      Dated:     April 16, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
